Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 01/28/2022.  Claims 13-24 have been presented for examination.  Claims 13 and 24 have been amended.  Claims 13-24 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Drake (Pub. No.: 2003/0006895 A1) in view of Chainer (Pub. No.: 2018/0068495 A1), Niklas (Pub. No.: 2009/0078347 A1) and Lang (Pub. No.: 2007/0018803 A1).
1) In regard to claim 13, Drake discloses the claimed method for providing a service linked to the condition and/or behavior of a vehicle and/or of a tire (figs. 1-3), the method comprising the following steps: 
determining an identifier of the vehicle and/or of a tire of the vehicle (¶0019), when the vehicle passes a road infrastructure equipped with a system for assessing the condition of the vehicle (fig. 1: 10); 
at the same time, determining at least one parameter representative of the condition of the vehicle and/or of the tire (¶0016); 
from the identification data, retrieving external data concerning the vehicle and/or the tire and/or running conditions (¶0020); 
determine a relevant indicator concerning the condition and/or the behavior of the vehicle (¶0020-¶0021); and 
transmitting the relevant indicator to a provider of a service linked to the condition and/or to the behavior of a vehicle and/or of the tire (¶0021). 
Drake does not explicitly disclose the data is transmitted to a remote server, the determined information is combined with external data, the at least one parameter representative of the condition of the vehicle and/or of the tire comprises the level of wear of the tire, and the system for assessing the condition of the vehicle comprises a 
However, Chainer discloses it has been known for a vehicle monitoring system to transmit data to a remote server and combine information with external data (¶0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the data of Drake to be transmitted to a remote server, as taught by Chainer.
One skilled in the art would be motivated to modify Drake as described above in order to identify information regarding the road the vehicle is traveling, as taught by Chainer. (¶0023). 
Furthermore, Niklas discloses it has been known for a received parameter representative of a condition of a vehicle and/or of a tire comprises the level of wear of the tire (¶0019-¶0020).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Drake to transmit a wear level of a tire, as taught by Niklas. 
One skilled in the art would be motivated to modify Drake as described above in order to determine whether a vehicle wheel needs maintenance.
In addition, Lang discloses it has been known for a system for assessing the condition of the vehicle (fig. 1: 100) includes a subsystem for measuring the condition of at least one tire of the vehicle, the subsystem configured to measure the level of wear of the tire (¶0035).

One skilled in the art would be motivated to modify Drake as described above in order to provide a user with a condition of the vehicle tire, as taught by Lang (¶0035).
 
2) In regard to claim 14 (dependent on claim 13), Drake, Chainer and Niklas further disclose the method according to claim 13 further comprising a step during which the vehicle is geolocalized as it passes over the assessment system, wherein geolocation data are transmitted with the other determined data (Chainer ¶0019). 
3) In regard to claim 15 (dependent on claim 13), Drake, Chainer and Niklas further disclose the method according to claim 13, wherein the step of determining an identifier comprises a step of reading an RFID identifier installed on the vehicle and/or on the tire (Drake ¶0005). 
4) In regard to claim 16 (dependent on claim 13), Drake, Chainer and Niklas further disclose the method according to claim 13, wherein the parameter representative of the condition of the vehicle and/or of the tire is selected from the group consisting of the pressure of the tire, the temperature of air inside the tire, the level of wear of the tire, the length of the area of contact of the tire, the speed of the vehicle, the direction of travel of the vehicle, and the load carried by the vehicle and/or by each tire (Drake 
5) In regard to claim 17 (dependent on claim 13), Drake, Chainer and Niklas further disclose the method according to claim 13, wherein the external data are selected from the group consisting of dimensions and/or characteristics of the tire, characteristics of the vehicle, meteorological data, and data concerning the condition of a road (Chainer ¶0019). 
6) In regard to claim 18 (dependent on claim 13), Drake, Chainer and Niklas further disclose the method according to claim 13, wherein the step of determining at least one parameter representative of the condition of the vehicle and/or of the tire comprises a step of reading data stored in a pressure and/or temperature sensor installed on or in the tire of the vehicle and/or on a wheel rim of the vehicle (Drake ¶0013). 
7) In regard to claim 19 (dependent on claim 13), Drake, Chainer and Niklas further disclose the method according to claim 13, wherein the step of determining at least one parameter comprises a step of measuring a depth of rubber remaining on the tire by means of magnetic sensors integrated into the system for assessing (¶0019-¶0020). 
8) In regard to claim 20 (dependent on claim 13), Drake, Chainer and Niklas further disclose the method according to claim 13, wherein the relevant indicator is a 
9) In regard to claim 21 (dependent on claim 13), Drake, Chainer and Niklas further disclose the method according to claim 13, wherein the relevant indicator is an indicator of an incorrect direction of travel and the provider of a service is a motorway concession company and/or law enforcement personnel (official notice is taken that both the concept and advantage is known for contacting a motorway concession company and/or law enforcement personnel, in order to keep local authorities informed concerning an emergency event). 
10) In regard to claim 22 (dependent on claim 13), Drake, Chainer and Niklas further disclose the method according to claim 13, wherein the relevant indicator is an indicator of the evolution of the wear of a tire and the provider of a service is a vehicle fleet manager and/or a vehicle maintenance agent (Drake ¶0021). 
11) In regard to claim 23 (dependent on claim 13), Drake, Chainer and Niklas further disclose the method according to claim 13, wherein the relevant indicator is an indicator of the incorrect inflation pressure of a tire and the provider of a service is a 
12) In regard to claim 24 (dependent on claim 13), Drake, Chainer and Niklas further disclose the method according to claim 13, wherein the system for assessing the condition of the vehicle comprises the following elements: a subsystem for reading identification data of the at least one tire and/or of the vehicle; and a subsystem for transmitting measured data and identification data to a remote database, wherein the three subsystems are installed in one or more casings designed to be installed on or near a road infrastructure, at least one of the casings being designed to be installed in a mandatory travel zone of the road infrastructure (Drake fig. 1: 10, 20, 30 and 70; Chainer fig. 1: 110).

Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because the arguments do not apply to the combination of the references including new prior art being used in the current new grounds of rejection for the newly added limitations to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684